United States Court of Appeals
                                                                  Fifth Circuit

                                                              FILED
                IN THE UNITED STATES COURT OF APPEALS      August 17, 2004
                        FOR THE FIFTH CIRCUIT
                                                        Charles R. Fulbruge III
                                                                Clerk

                            No. 04-40022
                         Conference Calendar



UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

PRISCILIANO JIMENEZ-CID, also known as
Romeo Garza,

                                     Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. M-03-CR-625-1
                      --------------------

Before HIGGINBOTHAM, DAVIS, and PICKERING, Circuit Judges.

PER CURIAM:*

     Prisciliano Jimenez-Cid (Jimenez) appeals his conviction and

sentence following his guilty plea to importing over 50 but less

than 100 kilograms of marijuana.   Jimenez argues that the

district court clearly erred when it denied him a four-level

adjustment as a minimal participant, or alternatively, a two-

level adjustment as a minor participant under U.S.S.G.

§ 3B1.2(b).    Jimenez argues that he was entitled to an adjustment



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 04-40022
                                 -2-

because he was a mere courier and because he was substantially

less culpable than “Juan,” the other participant in the offense.

     The district court did not clearly err when it denied

Jimenez an adjustment under U.S.S.G. § 3B1.2(b) inasmuch as his

role as a courier does not automatically entitle him to the

adjustment.   See Burton v. United States, 237 F.3d 490, 500 (5th

Cir. 2000); United States v. Rojas, 868 F.2d 1409, 1410 (5th Cir.

1989).   Jimenez’s culpability is established by the large amount

of marijuana he imported.   See United States v. Leal-Mendoza, 281

F.3d 473, 477 (5th Cir. 2002); Rojas, 868 F.3d at 1409; and

United States v. Gallegos, 868 F.2d 711, 713 (5th Cir. 1989).

Moreover, Jimenez was more than peripherally involved in the

offense inasmuch as he left the country to drive the loaded

vehicle across the Mexican border.   See United States v. Miranda,

248 F.3d 434, 446-47 (5th Cir. 2001).      Jimenez fails to show that

his status as a courier makes him less culpable than “Juan.”      See

United States v. Brown, 54 F.3d 234, 241 (5th Cir. 1995).

     Jimenez’s argument that the Government breached the plea

agreement when it failed to recommend at Jimenez’s sentencing

proceeding that Jimenez be sentenced at the low end of the

applicable guidelines range is foreclosed by this court’s

decision in United States v. Reeves, 255 F.3d 208, 210 (5th Cir.

2001).

     Likewise, Jimenez’s argument that 21 U.S.C. §§ 952 and 960(a)

and (b) are facially unconstitutional under Apprendi v. New Jersey,
                          No. 04-40022
                               -3-

530 U.S. 466 (2000), is foreclosed by United States v. Slaughter,

238 F.3d 580 (5th Cir. 2000).

     AFFIRMED.